DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 11/8/2022. Claims 1-10 are pending in this application. Claims 1-6, 9 & 10 are withdrawn.
	Claims 7-8 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2019/0172861) in view of Humpston et al. (US 2007/0190747) and Jun (US 2016/0260761). 
Re claim 7, Hsieh teaches, Fig. 1, abstract, [0020, 0037, 0038, 0041], a sensor package structure, comprising: 
-a substrate (6) having a first board surface (top surface) and a second board surface (rear surface) that is opposite to the first board surface; 
-a sensor chip (4) disposed on the first board surface, wherein a top surface of the sensor chip (4) includes a sensing region (center region of 4), and the sensing region is spaced apart from an outer lateral side of the sensor chip (4) by a distance less than 300 um; 
-a plurality of metal wires (8) electrically coupled to the substrate (6) and the second chip (4); 
-a ring-shaped solder mask frame (wall 10) disposed on the first board surface of the substrate (6), wherein the ring-shaped solder mask frame (40) surrounds and is spaced apart from the outer lateral side of the sensor chip (4);
-a light permeable member (glass lid 16) having a first surface and a second surface that is opposite to the first surface and that is disposed on the ring-shaped solder mask frame (10), wherein the second surface of the light permeable member (16), the ring-shaped solder mask frame (10), and the sensor chip (4) jointly define an enclosed space; wherein the sensor chip (4) and the metal wires (8) are arranged in the enclosed space and do not contact with the ring-shaped solder mask frame (100); and 
-a package body (14) formed on the top side of the ring-shaped solder mask frame (10), wherein the package body (14) covers and is connected to the outer lateral surface of the light permeable member (16). 

    PNG
    media_image1.png
    351
    575
    media_image1.png
    Greyscale
 	
Hsieh does not explicitly teach a ring-shaped solder mask frame. 
Humpston teaches “standoff walls 32 include a solder mask material as a structural component” [0153].  
As taught by Humpston, one of ordinary skill in the art would utilize the above teaching to obtain a ring-shaped solder mask frame as claimed, because it is known & widely used material, and aids in placing less restrictions on the viscosity of the adhesive. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Humpston in combination Hsieh due to above reason. 
Hsieh/Humpston does not teach the ring-shaped solder mask frame has a top side, a step surface, and a riser surface that connects the top side and the step surface, and wherein the riser surface and the step surface are arranged on an inner lateral side of the ring-shaped solder mask frame; a light permeable member having a first surface and a second surface that is opposite to the first surface and that is directly disposed on the step surface of the ring-shaped solder mask frame, and wherein an outer lateral surface of the light permeable member faces toward the riser surface of the ring-shaped solder mask frame. 
Jun teaches, Fig. 1B, [0075], the ring-shaped solder mask frame (consider 300, 400) has a top side, a step surface, and a riser surface that connects the top side and the step surface, and wherein the riser surface and the step surface are arranged on an inner lateral side of the ring-shaped solder mask frame (300, 400); a light permeable member (600) having a first surface and a second surface that is opposite to the first surface and that is directly disposed (in straight line) on the step surface of the ring-shaped solder mask frame (300, 400), and wherein an outer lateral surface of the light permeable member faces toward the riser surface of the ring-shaped solder mask frame (300, 400). 
Note: directly contact # physically contact. 
As taught by Jun, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Hsieh/Humpston to obtain the ring-shaped solder mask frame with top side, step surface and riser surface & outer lateral surface of the light permeable member toward the riser surface as claimed, because it aids in reducing the size of the semiconductor package. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jun in combination Hsieh/Humpston due to above reason. 
Hsieh/Humpston/Jun does not explicitly teach the sensing region is spaced apart from an outer lateral side of the sensor chip by a distance less than 300 um. 
Hsieh/Humpston/Jun does teach sensor chip with sensing region (Hsieh’s Fig. 1, Humpston’s Fig. 18E & Jun’s Fig. 1B). 
It would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose a particular distance because applicant has not disclosed that, in view of the applied prior art, the distance is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the distance is for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another distance. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it would have been obvious to try the particular claimed distance because a change in distance would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Re claim 8, in combination cited above, Hsieh teaches teach the ring-shaped solder mask (10) is an integrally formed as one-piece structure and has an outer lateral side coplanar with an outer lateral side of the substrate (6) and an outer lateral side of the package body (14), and the first surface of the light permeable member (16) is coplanar with a top side of the package body (14) (Fig. 1); and Jun teaches the outer lateral surface of the light permeable member (600) is spaced apart from the riser surface of the ring-shaped solder mask frame (300, 400) (Fig. 1B).  
3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2019/0172861) in view of Humpston et al. (US 2007/0190747) and Huang et al. (US 2005/0161755). 
Re claim 7, Hsieh teaches, Fig. 1, abstract, [0020, 0037, 0038, 0041], a sensor package structure, comprising: 
-a substrate (6) having a first board surface (top surface) and a second board surface (rear surface) that is opposite to the first board surface; 
-a sensor chip (4) disposed on the first board surface, wherein a top surface of the sensor chip (4) includes a sensing region (center region of 4), and the sensing region is spaced apart from an outer lateral side of the sensor chip (4) by a distance less than 300 um; 
-a plurality of metal wires (8) electrically coupled to the substrate (6) and the second chip (4); 
-a ring-shaped solder mask frame (wall 10) disposed on the first board surface of the substrate (6), wherein the ring-shaped solder mask frame (40) surrounds and is spaced apart from the outer lateral side of the sensor chip (4);
-a light permeable member (glass lid 16) having a first surface and a second surface that is opposite to the first surface and that is disposed on the ring-shaped solder mask frame (10), wherein the second surface of the light permeable member (16), the ring-shaped solder mask frame (10), and the sensor chip (4) jointly define an enclosed space; wherein the sensor chip (4) and the metal wires (8) are arranged in the enclosed space and do not contact with the ring-shaped solder mask frame (100); and 
-a package body (14) formed on the top side of the ring-shaped solder mask frame (10), wherein the package body (14) covers and is connected to the outer lateral surface of the light permeable member (16). 

    PNG
    media_image1.png
    351
    575
    media_image1.png
    Greyscale
 	
Hsieh does not explicitly teach a ring-shaped solder mask frame. 
Humpston teaches “standoff walls 32 include a solder mask material as a structural component” [0153].  
As taught by Humpston, one of ordinary skill in the art would utilize the above teaching to obtain a ring-shaped solder mask frame as claimed, because it is known & widely used material, and aids in placing less restrictions on the viscosity of the adhesive. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Humpston in combination Hsieh due to above reason. 
Hsieh/Humpston does not teach the ring-shaped solder mask frame has a top side, a step surface, and a riser surface that connects the top side and the step surface, and wherein the riser surface and the step surface are arranged on an inner lateral side of the ring-shaped solder mask frame; a light permeable member having a first surface and a second surface that is opposite to the first surface and that is directly disposed on the step surface of the ring-shaped solder mask frame, and wherein an outer lateral surface of the light permeable member faces toward the riser surface of the ring-shaped solder mask frame. 
Huang teaches, Fig. 1, [0075], the ring-shaped solder mask frame (consider 25) has a top side, a step surface, and a riser surface that connects the top side and the step surface, and wherein the riser surface and the step surface are arranged on an inner lateral side of the ring-shaped solder mask frame (25); a light permeable member (28) having a first surface and a second surface that is opposite to the first surface and that is directly disposed on the step surface of the ring-shaped solder mask frame (25), and wherein an outer lateral surface of the light permeable member faces toward the riser surface of the ring-shaped solder mask frame (25). 
As taught by Huang, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Hsieh/Humpston to obtain the ring-shaped solder mask frame with top side, step surface and riser surface & outer lateral surface of the light permeable member toward the riser surface as claimed, because it aids in enhancing adhesion between the encapsulation body and the substrate and preventing the occurrence of resin flash over the substrate. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jun in combination Hsieh/Humpston due to above reason. 
Hsieh/Humpston/Huang does not explicitly teach the sensing region is spaced apart from an outer lateral side of the sensor chip by a distance less than 300 um. 
Hsieh/Humpston does teach sensor chip with sensing region (Hsieh’s Fig. 1 & Humpston’s Fig. 18E). 
It would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose a particular distance because applicant has not disclosed that, in view of the applied prior art, the distance is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the distance is for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another distance. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Furthermore, it would have been obvious to try the particular claimed distance because a change in distance would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Response to Arguments
4.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Applicant submits “Hsieh, Humpston and Jun, taken alone or in combination, fail to disclose, teach or suggest the feature A, the feature B, and the feature C as cited in amended claim 7 of the present application and the feature D as cited in amended claim 8 of the present application”. 
	The examiner respectfully disagrees. 
	Claims 7 & 8 are rejected under Hsieh, Humpston and Jun as combination, not as individual or alone reference. As shown in Fig. 1, Hsieh teaches (feature B) the sensor chip (4) and metal wires (8) are arranged in the enclosed space and do not contact with the ring shaped solder mask frame (10). Humpston, as second reference, teaches solder mask material as standoff wall. And Jun, as third reference, teaches (feature A) “a light permeable member (600) having a first surface and a second surface that is opposite to the first surface and that is directly disposed (in straight line) on the step surface of the ring-shaped solder mask frame (300, 400), and wherein an outer lateral surface of the light permeable member faces toward the riser surface of the ring-shaped solder mask frame (300, 400). It is noted that “directly contact” is different from “physically contact”. Further, in Fig. 1B, Jun clearly shows (feature D) outer lateral surface of the light permeable member (600) is spaced apart from the riser surface of frame (300, 400). Even Hsieh, Humpston and Jun does not explicitly teach (feature C) of “the sensing region is spaced apart from an outer lateral side of the second chip by a distance less than 300 um”, however, each teaches sensor chip with sensing region, hence it is obvious for a skilled person in the art to arrive a distance less than 300 um as claimed. Applicant did not provide any unexpected result or reason why the claimed distance is critical to the claimed invention. 
	Since claim 7 is amended with newly added feature, the rejection under Chen/Humpston/Huang is withdrawn. Alternative rejection under Hsieh/Humpston/Huang is applied. 
	Given a broadest reasonable interpretation, the combination of Hsieh/Humpston/Jun meets the claimed invention. Details included in the above rejection. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        11/17/22